241 S.W.3d 875 (2008)
STATE of Missouri, Respondent,
v.
William L. FISCHER, Appellant.
No. WD 67722.
Missouri Court of Appeals, Western District.
January 8, 2008.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Before HOWARD, C.J., and SPINDEN and HOLLIGER, JJ.

Order
PER CURIAM.
After a jury trial, William Fischer was convicted of one count of deviate sexual assault and sentenced to five years imprisonment. He now appeals that conviction, alleging that several improper comments made by a prospective juror tainted the entire panel and that the State made inappropriate statements during closing argument. Neither of these two points has merit. The trial court did not err in denying Fischer's request for a mistrial made after the prospective juror's purportedly improper comments. Moreover, the trial court did not plainly error in failing to sua sponte declare a mistrial during the State's closing argument. We, therefore, affirm the conviction.
Rule 30.25(b).